A0245D (Rev. l 1/16) ]udgment in a Criminal Case For Revocations
Sheet 1

UNITED STATES DISTRICT CoURT

Western District of Washington

UNITED STATES OF AMERICA
v.

Herman Fessehai

THE DEFENDANT:

admitted guilt to violation(s)

JUDGMENT ]N A CRIMINAL CASE
(For Revncatinn ofPi'clJation or Supervised Release)

Case Number: 2:16-CR-00242-001
USMNumber: 26975-047

Chi‘istopher Sanders
Defendant’s Attomey

of the petitions dated Novembe1‘6 and _21, 2018

 

 

|:| WHS found in ViOlatiOH(S) after denial of guilt

The defendant is adjudicated guilty of these effenses:

Vio_lation Number Nature ofViolation Violation Ended
l. Consuming cocaine 10/1/2018
2. Consuming alcohol 10/1/2018
3. Consuming oxycodone 10/1/2018
4. Consuming oxycodone ll/l9!2018
5 . Consuming oxycodone 11/30/2018
6. Ccnsuming opi`at'es l 1/30/2018'
7. Consuming oxycodone 1/9/2019

8. Consumi.ng opiates 1/9/2019

9. Consurning methamphetamine _ 1/3/2'019
10. Consuming oxycodone 3111/2019

The defendant is sentenced as provided in pages 2 through 7 cf this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

|:l The defendant has not violated condition(s)

and is discharged as to such violation(s).

lt is ordered that the defendant must notify the United States attorney for this district Withi_n 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and_ special assessments imposed by thisjud_gment are_iillly paid_ If ordered to pay
restitution, the defendant must notify the court and Un'ited States Attorne of material changes m econc@\cjireumstances.

 

Assistant U 'ted States Attorney
YC¢'P¢/a za, ?W n t
mud xiii ,<i\

Signature di;]udge

James L. Robdl't, United States District Judge
Name and Title ch dge

O£§ …D\/Krc/\ 1019

Date

 

A0245'D (Rev. 1 1/ 16) Judgment in a Crimi`na| Case For Revocations
Sheet 2 _ Imprisonment

DEFENDANT: Herman Fessehai\
CASE NUMBER: 2:16-CR-00242-00]

Judgment _ Page 2 of 'i'

IMPRISONMENT

The defendant is hereby committed to the custody of the United `States Bureau of Prisons. to be imprisoned for a total term of:

|"t who
U
[:F~ The court makes the following recommendations to the Bureau of Prisons: gm - TA (,» W

l§¢e+ov\/HW\CQ/W\"“/\/

l:| The defendant is remanded to the custody of the United States Marshal.

l:| The defendant shall surrender to the United States Marshal for this district:
13 at |:| a.m. [| p.rn. on
|:| as notified by the United States Ma.rshal.

 

g The defendant shall Surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:| before 2 p.m. on amy 9 y ?/D l aj .
` f
[:| as notified by the United States Marshal.
E as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgmentl
UNITED STATES MARSHAL
By

 

DEPUTY UNlTED STATES MARSHAL

 

AO?ASD (Rev. l l!ld) Judgment in a Ci'iminal Case For Revocations
Sheet 3 - Supervi`sed Release

 

 

DEFENDANT: Herman Fessehai
CASE NUMBER: 2:16-CR-00242-001

SUPERVISED RELEASE

Upon release from imprisonment you will be on supervised release for a term of :

]Lidgment ~ Page 3 of 7

 

MAND'ATORY 'CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance. You must submit to one dru test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by t e court.

|:l The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse. (check ycppli`cable)

4. E You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
Ofl‘estittlti{)n. (check'y‘c;jpplr’cable)
5. You must cooperate in the collection ofDNA as directed by the probation officer. (check_ grapplicable)
|:|

You must comply with the requirements of the S-ex Offender Registration and Notification Act (34 U.S.C.
§ 20901_, et se_q.) as directed by the probation offi'cer, the Bureau of Prisons, or any state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying offense (check;fappl:'cabie)

7 . l:l You must participate in an approved program for domestic violence check grapp!icable)

You must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on e attached pages.

l\))-¢

 

 

AO245D (Rev. l lflo) Jur:[grncnt in a C'riininal Case For Revocations
Sheet 3A _ Supervised Release

 

n-_ our
_- nn

DEFENDANT: Herma'n Fessehai
CASE NUi\/fBER: 2216-CR-00242~001

STANDARD CONDITIONS OF SUPERVISION

Judgrnent _ Page 4 of 7

As part of your supervised release, you must comply with the following standard conditions of supervision These'
conditions are im used because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition `

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from im risonment, unless the probation officer instructs you to report to a different probation office or
within a different time rame. t

2. After initially reporting to the probation office, you will'receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the couit O'r the probation officer.

4. You must answer truthfully the questions asked by your probation officer

5 . You must live at a place approved by the probation officer. l`f you plan to change where ou live or anything about your
living arrangements gluch as the pec le you live with), you must notify the pro ation of icer at least 10 days before the
change lfnotif%/ting e robation o icer in advance is not ossible due to unanticipated circumstances, you must notify
the probation o icer wi `n 72 hours of becoming aware o a change or expected c ange.

6. You m_ust allow the probation officer to(visit you at any time at your horne or elsewhere, and you must permit the _
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment unless the probation ofhcer
excuses you from doing so. If you do not have full-time employment you must try to find full-time employment unless
the probation officer excuses you from doing so. lf you plan to chang; where you work or anything about your work
(such as our position or your job-res onsibi ities), you must notify e probation officer at least 10 days before the
change f notifying the probation of ieer at least 10 days in advance is not ossible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware olfa change or expected change

S. You must not communicate or interact with someone you know is_ engaged in criminal activity. lf yo_u know someone
has been‘convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation .officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within ?2 h'ours.

10. You must not own, posses-s, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

l 1. _You must not actor make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and fyou must comply with that instruction. The probation
officer may contact the person and confirm that you have noti ied the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer‘has instructed me on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditions Foi' further information regarding these conditions, see Oi)ervi'ew cfProbation
and Supervised Reiease Condi`ri'ons, available at www.uscourts.gov.

D.efendant’s Signatui‘e v Date

 

 

 

A0245D (Rev. lli'l6) Judgment in a Criniinal Case Fcr Revocations
Sheet 3£)___ Supervised Release

m ]udgnient _ Page 5 cf 'i'
DEFENDANT: Herman Fessehai

CASE NUl\/[BER: 2:16-CR-00242-O(Jl
SPE'CIAL CONDITIONS OF SUPERVISION

The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by the probation
office for treatment of narcotic addiction, drug dependency, or substance abuse, which may include testing to
determine if defendant has reverted to the use of drugs or alcohol. The defendant shall also abstain from the use of
alcohol and/or other intoxicants during the term of supervisionl Defendant must contribute towards the cost of any
programs, to the extent defendant is financially able to do so, as determined by the U.S. Probation Officer. in addition
to urinalysis testing that may be a part of a formal drug treatment program, the defendant shall submit up to eight (8)
urinalysis tests per month.

The defendant shall provide the probation officer with access to any requested financial information including
authorization to conduct credit checks and obtain copies of the defendants federal income tax returns. -

The defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or obtaining
a loan without approval of the defendants U.S. Probation Officer.

The defendant shall submit his or her person, property, house, residence, storage unit, v-ehicle, papers, computers (as
defined in 18 U.S.C.`§lO?>()(e)(l)), other electronic communications or data storage devices or media, or office, to a
search conducted by a United States probation officer, at a reasonable time and in a reasonable manner, based upon
reasonable suspicion of contraband -or evidence of a violation of a condition of supervision Failure to submit to a
search may be grounds for revocation The defendant shall warn any other occupants that the premises may be subject
to searches pursuant to this condition

aaa nra/war MWMW m
WWWP»WM W`“

 

A0245D (Rev. 1 11‘16).ludginent in a Criniinal Case For Revocaticns
Sheet 5 - Crirninal Monetaiy Peiialties

 

Judgment _ Page 6 of 7

DEFENDANT: Herman Fessehai
CASE NUMBER: 2216~CR-00242-001

CRIMINAL MONETARY' PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment .IVTA Assessment* Fine Restitntion
TOTALS $ 100.00 $ 0 $ 0 $ 315.87

 

l:| The determination ofrestitution_is deferred until . An Amended Judgment in cr Crr'minai- Case (AO 245C)
will be entered after such determination

|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
lf the defendant makes `a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. I-Iowever, pursuant to 18 U.S.C. § 3664(1), all nonfederal
victims must be paid before the United States is paid.

 

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
Wells Fargo Bank $409.92 ` 409.92
American Express $405.95 405.95
TOTALS $815.87 $ 815.8'7

ij Restitution amount ordered pursuant to plea agreement $

 

l:l The defendant must pay interest on restitution and a fineof more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

l:l the interest requirement is waived for the l:l fine l:l restitution
|:l the interest requirement for the |:l fine l:] restitution is modified as follows:

l:l The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived.

* ]ustice foi Victims of Tiaf.ticking Act of 2`,015 Pub. L. No. 114- 22
**_ F indings for the total amount of losses are required under Chaptcis 109A, 110 110A and 113A of Title 18 for
offenses committed on or alter Septeniber 13 1994, but before Ap11123 1996.

 

A0245D (Rev. 1 1/16) .Tudginent in a Ci'iniinal Case For Revocations
Sheet 6 g Schedule of Payinents

 

Judgmcnt w Page 7 of 7
DEFENDANT: Herman` Fessehai

CASE NUl\/[BER: 2:16-CR-00242~001
SCHEDULE OF PAYl\/IENTS

Having assessed the defendant’s ability to p-ay, payment of the total criminal monetary penalties is due as follows:

PAYMENT IS DUE IMI\/[EDIATELY. Any unpaid amount shall be paid to

Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of imprisonmentj no less than 25% of their inmate gross monthly income or $25.'00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the lnmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendant's gross
monthly household incoine, to commence 30 days after release from imprisomnent.

i:l During the period of probation in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Coui't, the United States Probation Of`fice, and the United States Attorney's' Office of any
material change in the defendants financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ inmate Financial Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

.1 oint and `Several

Defendant and Co~Defendant Narnes and C'ase Numbers (z'acladz'ng defendant namber), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

Emanuel Haile 8:150r25 (District ofNebraska), $815.87.

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to thc United States:

Payments shall be applied in the following -order: (1) assessment (2) restitution principa], (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

